IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0794
                               Filed April 27, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ARIES McGEE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Kurt J. Stoebe,

Judge.



      Aries McGee appeals his conviction for robbery in the first degree.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Greer, P.J., Chicchelly, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                           2


VOGEL, Senior Judge.

       A jury found Aries McGee guilty of robbery in the first degree. The district

court denied McGee’s motion for directed verdict, finding sufficient evidence to

support the jury’s verdict.    McGee appeals his conviction, asserting there is

insufficient evidence to support a finding he was the person who committed the

robbery. On our review, we agree with the district court and therefore affirm his

conviction.

       We review claims of insufficient evidence for correction of legal errors.

State v. Schiebout, 944 N.W.2d 666, 670 (Iowa 2020). “We will uphold the verdict

on a sufficiency-of-evidence claim if substantial evidence supports it.” Id. We

consider all the evidence in the record and all reasonable inferences drawn from

it. Id. “Evidence is substantial ‘if, when viewed in the light most favorable to the

State, it can convince a rational jury that the defendant is guilty beyond a

reasonable doubt.’” Id. (quoting State v. Trane, 934 N.W.2d 447, 455 (Iowa 2019)).

       I. Background Facts

       Shortly before midnight on October 28, 2020, a convenience store in Fort

Dodge was robbed. The robber was a tall, slender, black male dressed all in black

with a hood pulled over his head, wearing a face mask with an Iowa Central

Community College (ICCC) logo on it, and carrying a gun. The robber demanded

the cashier open the safe and give him the money. The robber then had the

cashier open the cash register drawer but removed the money from the drawer

himself, only taking tens and twenties while leaving the smaller bills and a “trip” bill

that would trigger a silent alarm to the police. As he started to leave, the robber
                                          3


turned back, reached into the office, and turned off the front-of-store lights. The

robber then exited the store. The robbery took less than two minutes.

       A potential customer stopped at the convenience store around 11:50 on the

night of October 28. As the customer pulled into the parking lot, he saw the lights

in the store turn off and someone exit the front door. He testified the person leaving

was an “African American male roughly six feet tall wearing black shirt, black pants,

black shoes, and a black face mask and a black ball cap” with “short dreads

protruding from the ball cap.” The parking lot was only lit by the gas pumps. The

customer further testified he saw an orange, American-made SUV parked facing

toward the gas pumps. The customer left, assuming the store was closed.

       The store manager testified that after watching the video of the robbery, it

seemed the robber “knew a little too much about the store and where the safe was

located and where the light switches were located.” In particular, the manager

noted the light switches were located on the wall in the office and not visible to

customers in the store, at the register, or by the food area. Neither the store

manager nor the cashier were able to positively identify the robber as McGee—

who worked at the store for a few weeks in late September and early October

before his employment was terminated.

       The responding officer testified, “Based on the way [the robber] moved

around the store, the things he asked, it appeared . . . that he had knowledge of

kind of the way the store works.”       The officer specifically cited the robber’s

knowledge of the cashier’s safe access, avoidance of the silent alarm trigger in the

register, and turning off only the main store lights from the light switch bank in the
                                         4


manager’s office. The officer asked the manager about possible previous or

current employees matching the description of the person on the video.

       The morning of October 29, Officer Dan Charlson learned a brief description

of a suspect in the robbery: a light-skinned, tall, black male in an orange Ford Edge

with Wisconsin license plates. Around noon, Officer Charlson saw and conducted

a stop of a vehicle matching that description; McGee—who is a tall, lanky, black

male with “short dreads”—was driving the vehicle.

       Sergeant Zachary Stanley interviewed McGee at the police station. McGee

stated he lived in Wisconsin and was only in town to celebrate his birthday with

friends. During the interview, McGee stated that on the night of the robbery, he

rode with a friend to Des Moines around 6:00 p.m., spent about one hour with his

girlfriend in Des Moines, and returned to Fort Dodge around 7:00 a.m. the next

day. McGee stated he left his keys to the orange SUV he was driving with a friend

that night. However, McGee could not name the person who drove him to Des

Moines and back to Fort Dodge, describe their vehicle, or specify any place in Des

Moines where he spent the night. McGee also stated he did not own, possess, or

have access to any firearms.

       The Fort Dodge police executed a search warrant on the residence where

McGee was staying in town. In one of the bedrooms, police found a backpack that

contained a facemask with the ICCC logo on it and a pistol. The pistol in the

bedroom matched the pistol seen in the surveillance video from the robbery. In

the bedroom’s closet, police found paperwork, including bank statements in

McGee’s name and a firearm receipt for the pistol in the backpack listing McGee

as the purchaser. The police also found shoes matching those worn by the robber.
                                           5


In McGee’s vehicle, police found another face mask with the ICCC logo and a

receipt from a Fort Dodge retailer issued at 6:35 p.m. on October 28. The receipt

was for candy found in the same closet as McGee’s papers and charged to a debit

card with the same last four digits as McGee’s debit card.

       McGee’s girlfriend at the time of the robbery testified she spoke with McGee

on the phone on October 28 but she did not see him in Des Moines on or around

that date.

       DNA swabs were taken from the light switches in the manager’s office and

from the firearm found in the residence. Insufficient DNA evidence was found on

the light switches for analysis. The DNA evidence from the firearm indicated

multiple people and was too complex for comparison with one individual. Nor were

identifiable fingerprints found on the weapon.

       II. Sufficiency of the Evidence.

       On appeal, McGee asserts the State failed to prove he was the robber,

noting the cashier was unable to identify McGee as the robber, the robber

appeared to be shorter than McGee, the witness observations did not match the

surveillance video, and no physical evidence from the scene linked McGee to the

robbery.

       “Direct and circumstantial evidence are equally probative” in convincing the

jury of the defendant’s guilt. State v. Jones, 967 N.W.2d 336, 342 (Iowa 2021). It

is for the jury to credit or reject evidence, determining which evidence it believes

and weighing it. Id. at 343. “[I]t is not for us to interfere with the finding made when

supported by substantial evidence, even though the evidence may have also
                                           6

supported a finding favorable to the defendant.” Id. (alteration in original) (quoting

State v. Keeton, 710 N.W.2d 531, 535 (Iowa 2006)).

       McGee denied ownership or possession of a firearm and stated he did not

live in Fort Dodge anymore, but officers searched a local residence where he was

staying and found a pistol in his name that matched the one used in the robbery

and bank statements belonging to him. Although he claimed to have been in Des

Moines the night of the robbery, he could not provide a specific location he visited,

name the person who drove him, or describe the vehicle in which he rode. A retail

receipt contradicts his stated timeline, and his girlfriend in Des Moines testified she

did not see him around the time of the robbery. He also claimed to have left his

vehicle with a friend, but he could not name this friend or explain why he left his

keys with this friend. McGee was also familiar with the convenience store from his

time as an employee, allowing him to know the cashier could access a drop safe,

the presence of an alarm trigger in the till, and how to turn off the lights.

       Taken in the light most favorable to the State, we find this evidence and the

reasonable inferences taken from it sufficient for a rational jury to find McGee

committed robbery in the first degree. Therefore, we affirm McGee’s conviction.

       AFFIRMED.